*618OPINION.
Littleton:
It is contended by the petitioner that it acquired, after April 6, 1917, buildings and machinery for the production of articles contributing to the prosecution of the war and is entitled to *619a reasonable allowance for tbe amortization of their cost. The Commissioner denies that petitioner produced such articles or has established any basis for the computation of a deduction. We have set out in the findings all the facts established by the record. These are obviously insufficient upon which to determine what, if any, amount could be allowed as a reasonable deduction for amortization, even if, as petitioner contends, the production of tomato catsup was the production of an article contributing to the prosecution of the war.
The claim for amortization filed with the Commissioner covered only the catsup machinery. The petitioner claimed that of the five linos of machinery installed three were no longer used after 1918. It established the cost of the machinery which went to make up these three lines and the selling price of some of such machinery. The description of the property sold is so different, however, from the description of the machinery purchased, that it is impossible intelligently to compare cost and selling price on the record before us. The petitioner still has the machinery that was not sold. There is no showing of its postwar sales value or that any efforts were made to sell it. This does not constitute a sufficient record on which to determine the issue presented. At the hearing the petitioner also claimed that it was entitled to deduct amortization on its pork-and-bean machinery. The only proof with reference to such machinery was its cost. It also claimed the right to a deduction of amortization for the building which it purchased. The only proof with respect to the building is that it was purchased with other assets for $40,000 in notes and $30,000 of capital stock and was entered upon the books as having cost $51,500.
During the calendar year 1919 a net loss of $15,816.19 was sustained by the petitioner. From May 22, 1919, to December 31, 1919, the petitioner was affiliated with the P. J. Bitter Co. It was stipulated between the parties that it is unknown whether the loss occurred prior or subsequent to May 22, 1919, but that the loss was not used to reduce the taxable income of the affiliated group for the period from May 22, 1919, to December 31, 1919. The tax liability of the affiliated group for 1919 is not before the Board. The petitioner was not affiliated with any other corporation during 1918 when it had taxable income which it now seeks to have reduced to the extent of the aforementioned net loss in 1919 under the provisions of section 204 (b), Bevenue Act of 1918, which reads in part as follows:
If for any taxable year beginning after October 31, 1918, and ending prior to January 1, 1920, it appears upon tbe production of evidence satisfactory to tbe Commissioner that any taxpayer has sustained a net loss, the amount of such net loss shall under regulations prescribed by the Commissioner with *620the approval of the Secretary he deducted from the net income of the taxpayer for the preceding taxable year; * * *
The petitioner contends in effect that where one corporation in an affiliated group sustains a net loss in 1919 and this loss is not for any reason used to reduce the taxable income of the group, this net loss should be used to reduce the net income in 1918 of the corporation suffering the loss in 1919. This contention is advanced without any showing as to the ultimate status of the affiliated group for the period May 22, 1919, to December 31, 1919, i. e., whether a loss or gain was realized on the combined operations of the two companies outside of the net loss in question. We find ourselves unable to concur in this contention of the taxpayer. Whether the affiliated group claimed the benefit of the net loss of the petitioner during the period of affiliation in 1919 we think is immaterial to a decision of the claim herein presented. The Revenue Act of 1918 made specific provision for the determination of the taxable income of affiliated corporations on a consolidated basis. In Farmers Deposit National Bank, 5 B. T. A. 520, the Board said:
The effect of the consolidation of two or more companies is to weld them together for the purpose of computing the tax, as though they existed, in fact, as a single business enterprise. Their separate and distinct identities are merged in the interest of their community, just as effectively, so far as concerns the determination of the income and profits taxes, as though they existed under a single charter.
Also in the same opinion “ consolidated net income ” was defined as follows:
“ Consolidated net income ” means the gross income of the affiliated group, as defined in section 233, less the deductions allowed to the affiliated group by section 234.
And further in this opinion this statement appears:
And where, in other sections of the statute, Congress speaks of corporations as individual taxpayers, it means as to the sections dealing with consolidated units to treat the consolidated unit as a single corporation.
Therefore, in the determination of the consolidated net income, losses of members of the affiliated group allowable under section 234 should be offset against income of other members of the group in the same manner that losses on one branch of a single corporation’s business may be offset against income from another branch or transaction. Whatever portion of the net loss of the Owensboro Conserve Co. was applicable to the period May 22, 1919, to December 31, 1919, during which that company was affiliated with the P. J. Ritter Co., operated under the statute to reduce the net income of the affiliated group and to that extent this petitioner is not entitled to carry that portion of its net loss so applied back to 1918 and apply it against *621its net income for that year, for it is not the purpose of the statute to permit a double deduction. See United States v. Ludey, 274 U. S. 295. We have heretofore treated an affiliated group of corporations as one taxpayer for the purpose of determining the net income and invested capital under the statute. In American La Dentelle, Inc., 1 B. T. A. 575, the Board said:
* * * Until the conditions underlying the application of the special provisions of this section [240, Revenue Act of 1918] exist, the section can not be operative. The two corporations must maintain their separate incidents, therefore, at least until July 1, 1919, filing separate returns with separate computations of income and profits, for this period. * * *
From July 1, 1919, however, Congress has said that the generally recognized principle of corporate identity was to be overridden for the purpose of the income and profits tax and that a consolidated return should be filed “if substantially all the stock of two or more corporations is owned or controlled by the same interests,” which is the situation here. From July 1, in other words, the separate existences ceased for tax purposes just as effectually as if under a State statute the corporations had been consolidated for all corporate purposes. A new tax status was created. * * *
See Gould Coupler Co., 5 B. T. A. 499; Farmers Deposit National Bank, 5 B. T. A. 520; G. M. Standifer Construction Corporation, 4 B. T. A. 525.
The affiliated group is one taxpayer for the purpose of determining the net income, losses, deductions and invested capital. The allocation of the tax due upon the consolidated net income to the several members of the group relates to the matter of payment of the tax by the several units of the taxpayer group or to collection of the tax by the Government from the group in proportion to the consolidated net income properly assessable to each, but the members of the consolidated group are free to agree among themselves as to who shall pay the tax. To that extent it may be said that a member of an affiliated group under section 240 of the Revenue Act of 1918 is a “ taxpayer,” but in construing the provisions of section 204 of the Revenue Act of 1918 that “if * * * it appears * * * that any taxpayer has sustained a net loss, the amount of such net loss shall * * * be deducted from the net income of the taxpayer for the preceding year ” we must look to the entire Act and apply the provisions of this section consistently with other provisions of the statute. It is not to be supposed that Congress intended that a different rule should be applied under section 204 in the case of the net loss of a member of an affiliated group than should be applied in the case of consolidated corporations under the provisions of section 240. During the period of affiliation petitioner was a branch of a single business unit and the consolidated group, if any member of it had a net income, obtained the benefit of the net loss of the petitioner in the payment of the tax for that period, and the consolidated group would also benefit through *622the saving of taxes by the application of the net loss of a member of the affiliated group in the reduction of the net income of such member for the preceding year when affiliation did not exist. This would seem to be contrary to the underlying purpose of the consolidated return section to prevent corporations from escaping the payment of a tax which would otherwise be due.
The Board is of the opinion therefore that before any net loss of a member of the affiliated group occurring in 1919 may be used to reduce the income, either of the group or the separate corporation in 1918, the ultimate effect of the loss on the consolidated group during the period of affiliation in 1919 when the loss occurred, must first be determined. Since it is not shown whether there was a net loss, either of the petitioner for the period January 1, 1919, to May 21, 1919, inclusive, when it was required to file a separate return, or of the affiliated group from May 22, 1919, to December 31, 1919, when a consolidated return was required, the Board is unable to determine what net loss, if any, should be used to reduce the net income of the petitioner for the calendar year 1918.
Reviewed by the Board.

Judgment will be entered for the Commissioner.